BETTS, District Judge.
The position taken by the Stella was a proper one, and nothing was omitted on her part in placing herself there, which was not allowed in itself, or which tended to produce the collision complained of. It was the duty of the crew of the Giaeon Lee, in attempting to bring her into the dock, in a dark night, and past the place usually occupied by vessels, to use all proper care and precaution so to manage her as to protect the vessels which lie there from injury. The collision occurred from the omission of such prudent and skilful conduct on the part of the Gideon Lee. Decree for libellants, with reference.